Case 1:11-cv-02122-SJ-RLM Document 682 Filed 03/26/19 Page 1 of 9 PageID #: 45185




                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------- X
  JEAN ROBERT SAINT-JEAN, EDITH SAINT-                           :
  JEAN, FELEX SAINTIL, YANICK SAINTIL,                           :
  LINDA COMMODORE, BEVERLEY SMALL,                               :   Hon. Sterling Johnson, Jr.
  JEANETTE SMALL, AND FELIPE HOWELL,                             :
                                                                 :
                                      Plaintiffs,                :
                                                                 :   Case No. 11-02122 (SJ) (RLM)
                              -v-                                :
                                                                 :   ECF Filing
  EMIGRANT MORTGAGE COMPANY AND                                  :
  EMIGRANT BANK,                                                 :
                                                                 :
                                      Defendants.                :
                                                                 :
  ------------------------------------------------------------- X




       DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS’
              MOTION IN LIMINE TO EXCLUDE MEDICAL RECORDS
                         AND RELATED TESTIMONY




   Richard H. Klapper                                             Bettina B. Plevan
   Matthew A. Schwartz                                            Evandro C. Gigante
   SULLIVAN & CROMWELL LLP                                        Harris M. Mufson
   125 Broad Street                                               PROSKAUER ROSE LLP
   New York, NY 10004                                             11 Times Square
   (212) 558-4000                                                 New York, NY 10036
                                                                  (212) 969-3000

                                        Attorneys for Defendants
                              Emigrant Mortgage Company and Emigrant Bank

   March 15, 2019
Case 1:11-cv-02122-SJ-RLM Document 682 Filed 03/26/19 Page 2 of 9 PageID #: 45186



                                                TABLE OF AUTHORITIES

                                                                                                                              Page(s)

  CASES

  Arlio v. Lively,
      474 F.3d 46 (2d Cir. 2007).....................................................................................................2, 3

  Beth Israel Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., Inc.,
     448 F.3d 573 (2d Cir. 2006).......................................................................................................3

  Equal Employment Opportunity Comm’n v. United Health Programs of Am., Inc.,
     No. 14-cv-3673 (KAM) (JO), 2017 WL 10088567 (E.D.N.Y. Sept. 4, 2017) ..........................6

  Fane v. Zimmer, Inc.,
     927 F.2d 124 (2d Cir. 1991).......................................................................................................6

  Johnson v. White,
     No. 9:14-CV-00715 (MAD), 2015 WL 6449126 (N.D.N.Y. Oct. 23, 2015) ............................5

  Pierce v. City of New York,
     No. 16-CV-5703 (BMC), 2017 WL 10188217 (E.D.N.Y. June 9, 2017)..................................6

  Porter v. Home Depot U.S.A., Inc.,
     No. 12-CV-4595 (NGG) (CLP), 2015 WL 128017 (E.D.N.Y. Jan. 8, 2015) ........................3, 5

  United States v. Pugh,
     162 F. Supp. 3d 97 (E.D.N.Y. 2016) .........................................................................................5

  Vogelfang v. Riverhead Cty. Jail,
     No. 04-CV-1727 (SJF) (AKT), 2012 WL 1450560 (E.D.N.Y. Apr. 19, 2012) .........................6

  OTHER AUTHORITIES

  Federal Rules of Evidence Rule 401 ................................................................................................2

  2 Jack B. Weinstein & Margaret A. Berger,
      Weinstein’s Federal Evidence § 401.04[2][a] (2d ed. 2006) .....................................................2




                                                                     i
Case 1:11-cv-02122-SJ-RLM Document 682 Filed 03/26/19 Page 3 of 9 PageID #: 45187



                                     PRELIMINARY STATEMENT

         During the 2016 trial, Plaintiffs Edith Saint-Jean, Beverly Small, and Felex and Yanick

  Saintil testified about personal health issues in support of their claims for compensatory

  damages. These same Plaintiffs, and perhaps others, presumably will seek to do so again at the

  upcoming damages trial.

         Defendants have filed a motion in limine to preclude Plaintiffs from introducing evidence

  regarding their medical conditions or health issues at trial because they have not proffered any

  medical evidence establishing a causal link between such conditions and Emigrant’s alleged

  conduct. (Dkt. No. 648.) Statements made by Plaintiffs in their motion to exclude their medical

  records and testimony demonstrate why this Court should grant Emigrant’s motion to avoid

  violating the lay opinion rule. In particular, Plaintiffs admit in their motion that “some Plaintiffs

  attribute the exacerbation of certain ailments to stress caused by Emigrant” (Dkt. No. 651, 652-1,

  Pl. Mem. at 2), and four Plaintiffs “sought treatment for ailments they believe worsened due to

  stress caused by Emigrant.” (Id. at 3.) Indeed, if the Court grants Defendants’ motion to

  preclude Plaintiffs from introducing evidence regarding their medical conditions or health issues,

  then any need to rely on Plaintiffs’ medical information is moot and Defendants would have no

  objection to Plaintiffs’ motion.

         Nevertheless, in this motion Plaintiffs seek to hamstring Emigrant in responding to their

  lay opinions by precluding it from relying on Plaintiffs’ medical records to rebut their emotional

  distress claims. Plaintiffs should not be permitted to use their medical conditions as both a

  sword-- by claiming that such conditions were exacerbated by their Emigrant loans without

  medical evidence-- and a shield-- by precluding Emigrant from challenging Plaintiffs’ causation

  argument based on medical testimony and evidence.
Case 1:11-cv-02122-SJ-RLM Document 682 Filed 03/26/19 Page 4 of 9 PageID #: 45188



                                             ARGUMENT

  I.      PLAINTIFFS’ MEDICAL RECORDS ARE RELEVANT TO REBUT THEIR
          CAUSATION ARGUMENTS.

          Plaintiffs’ medical records and treating physicians’ testimony – which undermine their

  causation arguments – would be highly relevant rebuttal evidence if their lay opinions are

  admitted.

          Although Plaintiffs claim they assert garden-variety emotional distress claims, their 2016

  trial testimony went far beyond that by asserting lay opinions that Emigrant’s conduct caused



                                                            Ms. Small even testified about her

                                                                       at the 2016 trial, despite

  admitting in pretrial submissions that these conditions were unrelated to Emigrant’s alleged

  conduct. In their depositions,                                                           to Emigrant

  while                                                                              because of her

  foreclosure. As Defendants demonstrate in their motion to preclude Plaintiffs from testifying

  about their medical conditions (Dkt. No. 648), such testimony is inadmissible. If the Court

  permits Plaintiffs (or any other lay witness) to testify at trial to such lay medical opinions,

  Emigrant must be able to rely on Plaintiffs’ medical records and testimony of treating physicians

  to refute Plaintiffs’ lay opinions as to the causes of their emotional distress.

          Under Rule 401 of the Federal Rules of Evidence, evidence is relevant if “(a) it has any

  tendency to make a fact more or less probable than it would be without the evidence; and (b) the

  fact is of consequence in determining the action.” Fed. R. Evid. 401. “If an item of evidence

  tends to prove a fact that is of consequence to the determination of the action, it is relevant.”

  Arlio v. Lively, 474 F.3d 46, 52 (2d Cir. 2007) (quoting 2 Jack B. Weinstein & Margaret A.

                                                     2
Case 1:11-cv-02122-SJ-RLM Document 682 Filed 03/26/19 Page 5 of 9 PageID #: 45189
Case 1:11-cv-02122-SJ-RLM Document 682 Filed 03/26/19 Page 6 of 9 PageID #: 45190




                                                 .

          For those Plaintiffs who sought medical treatment, their failure to attribute their health

  issues to Emigrant or their physicians’ testimony that their medical conditions were not caused

  by Emigrant, is highly relevant. Emigrant should thus be permitted to elicit testimony about

  Plaintiffs’ medical records and call their physicians to testify in order to undermine their claims

  that their medical conditions were exacerbated by Emigrant’s conduct.

  II.     PLAINTIFFS’ MEDICAL RECORDS ARE NOT PREJUDICIAL AND ANY
          POTENTIAL PREJUDICE CAN BE MITIGATED.

          The introduction of Plaintiffs’ medical records, and testimony from their doctors, would

  not prejudice Plaintiffs. As an initial matter, Defendants will seek to limit the introduction of

  Plaintiffs’ medical records and physician testimony to those conditions identified by Plaintiffs

  during their trial testimony and their depositions. A decision on the scope of questioning

  depends, of course, on the scope of Plaintiffs’ direct testimony. If plaintiffs do not submit

  documents or testimony in support of lay opinions that Emigrant’s loans caused their medical

  conditions, no rebuttal testimony would be necessary. Courts frequently reserve ruling on a

  motion in limine where the parties designate a large number of documents, including medical


  2
   Relevant portions of the March 10, 2015 deposition of Dr. Bernard Lewin are attached to the Declaration of Harris
  M. Mufson, Esq., dated Mar. 15, 2019, as Ex. A.

                                                          4
Case 1:11-cv-02122-SJ-RLM Document 682 Filed 03/26/19 Page 7 of 9 PageID #: 45191



  records, as an exhibit. See Johnson v. White, No. 9:14-CV-00715 (MAD), 2015 WL 6449126, at

  *6 (N.D.N.Y. Oct. 23, 2015) (reserving judgment on motion in limine to exclude 800 pages of

  plaintiff’s medical records and opting to rule on individual medical records as they are raised at

  trial); see also United States v. Pugh, 162 F. Supp. 3d 97, 101 (E.D.N.Y. 2016) (holding that “A

  court considering a motion in limine may reserve judgment until trial in order to place the motion

  in the appropriate factual context”). Should the Court permit lay medical opinions, however, it

  should give Defendants the opportunity to “elicit some testimony with respect to the relevance of

  the record to allow the jury to understand the connection or lack thereof.” See Porter, 2015 WL

  128017, at *3.

         Plaintiffs also take issue with Defendants’ identification of the entirety of their medical

  records as exhibits when only portions may be relevant. Defendants designated Plaintiffs’ entire

  medical records as exhibits because that was the form in which Defendants received the

  documents, and Defendants sought to avoid objections that the records were incomplete.

  Moreover, Defendants do not anticipate eliciting testimony about sensitive personal matters

  unrelated to any evidence the Court permits Plaintiffs to submit that Emigrant’s actions

  exacerbated their medical conditions. To the extent Defendants need to offer medical records

  into evidence, the Court can also shield Plaintiffs’ privacy by not filing those trial exhibits in the

  public record and, if necessary, redacting the medical records to mask irrelevant material.

         For these reasons, the relevance of these medical records substantially outweighs any risk

  of prejudice because the Court may implement measures to mitigate Plaintiffs’ concerns.

  III.   PLAINTIFFS’ MEDICAL RECORDS AND THE TESTIMONY OF PLAINTIFFS’
         TREATING DOCTORS ARE NOT CUMULATIVE OF PLAINTIFFS’
         ANTICIPATED TESTIMONY.

         Plaintiffs make the absurd argument that medical evidence is cumulative because the

  Plaintiffs intend to testify about causation. On this theory, Defendants’ evidence is always
                                                    5
Case 1:11-cv-02122-SJ-RLM Document 682 Filed 03/26/19 Page 8 of 9 PageID #: 45192



  cumulative because it may cover and repudiate Plaintiffs’ evidence on the same topics.

  Plaintiffs’ medical records are not cumulative when they contradict or call into question the

  existence of the ailments about which Plaintiffs intend to testify (Dkt. No. 651, 652-1, Pl. Mem.

  at 2-3). Nor are they duplicative when they suggest that factors other than Plaintiffs’ Emigrant

  loans may have caused their medical conditions.

         Moreover, for the reasons explained in Defendants’ motion in limine to preclude

  Plaintiffs from providing lay opinion testimony about their medical conditions, treating

  physicians offer insights into causation that Plaintiffs themselves cannot offer. “[T]estimony

  regarding medical diagnoses must be based on specialized knowledge pursuant to Rules 701 and

  702 and is therefore outside the scope of plaintiff’s knowledge.” Pierce v. City of New York, No.

  16-CV-5703 (BMC), 2017 WL 10188217, at *3 (E.D.N.Y. June 9, 2017) (citing Vogelfang v.

  Riverhead Cty. Jail, No. 04-CV-1727 (SJF) (AKT), 2012 WL 1450560, at *6 (E.D.N.Y. Apr. 19,

  2012)) (granting motion in limine to preclude plaintiff from testifying as to his personal beliefs

  on causation); see also Equal Employment Opportunity Comm'n v. United Health Programs of

  Am., Inc., No. 14-cv-3673 (KAM) (JO), 2017 WL 10088567, at *8 (E.D.N.Y. Sept. 4, 2017) (“In

  general, a plaintiff who has suffered a physical injury must offer expert medical testimony to

  show the cause of the injury.”) (citing Fane v. Zimmer, Inc., 927 F.2d 124, 131 (2d Cir. 1991)).



                                                  ,



                                                                         .




                                                      6
Case 1:11-cv-02122-SJ-RLM Document 682 Filed 03/26/19 Page 9 of 9 PageID #: 45193



         This testimony, which contradicts Plaintiffs’ 2016 trial testimony and anticipated 2019 re-

  trial testimony, is relevant and not cumulative.

                                           CONCLUSION

         For the reasons set forth above, this Court should deny Plaintiffs’ motion in limine to

  exclude medical records and related testimony, and grant Defendants’ motion in limine seeking

  to preclude Plaintiffs from introducing evidence regarding their medical conditions at trial (Dkt.

  No. 648).

    Dated: March 15, 2019                                Respectfully submitted,
           New York, New York
                                                         /s/ Bettina B. Plevan
   Richard H. Klapper                                    Bettina B. Plevan
   Matthew A. Schwartz                                   Evandro C. Gigante
   SULLIVAN & CROMWELL LLP                               Harris M. Mufson
   125 Broad Street                                      PROSKAUER ROSE LLP
   New York, NY 10004                                    11 Times Square
   (212) 558-4000                                        New York, NY 10036
                                                         (212) 969-3000

                                    Attorneys for Defendants
                          Emigrant Mortgage Company and Emigrant Bank




                                                     7
